FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of March HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ ﻿ Profit/(loss) for the year (continued) Europe Hong Kong Rest of Asia- Pacific MENA North America Latin America Intra- HSBC items Total US$m US$m US$m US$m US$m US$m US$m US$m Net interest income - Net fee income - Net trading income - Gains on disposal of US branch network, US cards business and Ping An − − - - − Other income/(expense) Net operating income1 Loan impairment charges and other credit risk provisions - Net operating income Employee compensation and benefits - General and administrative expenses Depreciation and impairment of property, plant and equipment - Amortisation and impairment of intangible assets - Total operating expenses Operating profit/(loss) − Share of profit/(loss) in associates and joint ventures 82 3 - - Profit/(loss) before tax - Tax expense - Profit/(loss) for the year - Europe Hong Kong Rest of Asia- Pacific MENA North America Latin America Intra- HSBC items Total US$m US$m US$m US$m US$m US$m US$m US$m Net interest income - Net fee income - Net trading income/(expense) - Other income 66 Net operating income1 Loan impairment charges and other credit risk provisions - Net operating income Employee compensation and benefits - General and administrative expenses Depreciation and impairment of property, plant and equipment - Amortisation and impairment of intangible assets - Total operating expenses Operating profit 65 - Share of profit in associates and joint ventures 6 55 35 - - Profit before tax - Tax income/(expense) - Profit for the year - 1 Net operating income before loan impairment charges and other credit risk provisions, also referred to as revenue. Other information about the profit/(loss) for the year Europe Hong Kong Rest of Asia- Pacific MENA North America Latin America Intra- HSBC items Total US$m US$m US$m US$m US$m US$m US$m US$m Net operating income1 External - Inter-segment 6 - Profit for the year includes the following significant non-cash items: Depreciation, amortisation and impairment 48 - Loan impairment losses gross of recoveries and other credit risk provisions 45 - Impairment of financial investments - 4 - 15 6 - Changes in fair value of long-term debt and related derivatives - - - Restructuring costs 5 74 3 42 - Net operating income1 External - Inter-segment - Profit for the year includes the following significant non-cash items: Depreciation, amortisation and impairment 55 - Loan impairment losses gross of recoveries and other credit risk provisions - Impairment of financial investments 83 1 32 4 - Changes in fair value of long-term debt and related derivatives - - - Restructuring costs 21 27 94 - Net operating income1 External - Inter-segment - Profit for the year includes the following significant non-cash items: Depreciation, amortisation and impairment 42 - Loan impairment losses gross of recoveries and other credit risk provisions - Impairment of financial investments 55 25 13 9 1 - Changes in fair value of long-term debt and related derivatives - 4 10 - - Restructuring costs 47 34 27 73 - 1 Net operating income before loan impairment charges and other credit risk provisions, also referred to as revenue. Balance sheet information Europe Hong Kong Rest of Asia- Pacific MENA North America Latin America Intra- HSBC items Total US$m US$m US$m US$m US$m US$m US$m US$m At 31 December 2013 Loans and advances to customers (net) - Interests in associates and joint ventures 74 - - Total assets Customer accounts - Total liabilities Capital expenditure incurred1 32 - At 31 December 2012 Loans and advances to customers (net) - Interests in associates and joint ventures 85 - - Total assets Customer accounts - Total liabilities Capital expenditure incurred1 - At 31 December 2011 Loans and advances to customers (net) - Interests in associates and joint ventures - - Total assets Customer accounts - Total liabilities Capital expenditure incurred1 29 - 1 Expenditure incurred on property, plant and equipment and other intangible assets. Excludes assets acquired as part of business combinations and goodwill. Other financial information Net operating income by global business RBWM CMB GB&M GPB Other1 Intra- HSBC items Total US$m US$m US$m US$m US$m US$m US$m Net operating income2 External - Internal - Net operating income2 External - Internal - Net operating income2 External - Internal - 1 The main items reported in the 'Other' category are certain property activities, unallocated investment activities, centrally held investment companies, movements in fair value of own debt and HSBC's holding company and financing operations. The 'Other' category also includes gains and losses on the disposal of certain significant subsidiaries or business units. 2 Net operating income before loan impairment charges and other credit risk provisions, also referred to as revenue. Information by country External net operating income1,2 Non- current assets3 External net operating income1,2 Non- current assets3 External net operating income1,2 Non- current assets3 US$m US$m US$m US$m US$m US$m UK Hong Kong USA France Brazil Other countries 1 External net operating income is attributed to countries on the basis of the location of the branch responsible for reporting the results or advancing the funds. 2 Net operating income before loan impairment charges and other credit risk provisions, also referred to as revenue. 3 Non-current assets consist of property, plant and equipment, goodwill, other intangible assets, interests in associates and joint ventures and certain other assets expected to be recovered more than twelve months after the reporting period. 13 Analysis of financial assets and liabilities by measurement basis Financial assets and financial liabilities are measured on an ongoing basis either at fair value or at amortised cost. The summary of significant accounting policies in Note 2 describes how the classes of financial instruments are measured, and how income and expenses, including fair value gains and losses, are recognised. The following table analyses the carrying amounts of the financial assets and liabilities by category as defined in IAS 39 and by balance sheet heading. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:25March2014
